        Case 1:13-cv-07789-LGS Document 1567 Filed 03/17/21 Page 1 of 2




                                          March 17, 2021
                                                                                           Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        Pursuant to the Seventh Amended Civil Case Management Plan and Scheduling Order
(ECF No. 1454), “within fourteen (14) days after the close of all fact discovery, counsel for the
Parties must confer to discuss settlement and jointly advise the Court in writing if they intend to
use a private mediator to facilitate settlement discussions.” On March 4, 2021, the parties
finished the final fact discovery deposition. Thereafter, the parties conferred about settlement.

       While the parties have previously used a private mediator to facilitate settlement
discussions, the parties do not believe further settlement discussions are warranted at this time.


                                      Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                              HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                            s/ Michael D. Hausfeld
 Christopher M. Burke                               Michael D. Hausfeld
 600 W. Broadway, Suite 3300                        888 16th Street NW, Suite 300
 San Diego, CA 92101                                Washington, DC 20006
 Telephone: 619-233-4565                            Telephone: 202-540-7200
 cburke@scott-scott.com                             mhausfeld@hausfeld.com
                                        Attorneys for Plaintiffs

CAHILL GORDON & REINDEL LLP

 s/ Jason M. Hall
David G. Januszewski
Herbert S. Washer
Elai Katz
Jason M. Hall
Sheila C. Ramesh
32 Old Slip
       Case 1:13-cv-07789-LGS Document 1567 Filed 03/17/21 Page 2 of 2

Honorable Lorna G. Schofield
March 17, 2021
Page 2

New York, NY 10005
Telephone: 212-701-3000
djanuszewski@cahill.com
hwasher@cahill.com
ekatz@cahill.com
jhall@cahill.com
sramesh@cahill.com

Attorneys for Defendants
Credit Suisse Group AG, Credit Suisse AG,
and Credit Suisse Securities (USA) LLC
